Exhibit 10.3

 



SECURITY AGREEMENT

 

This Security Agreement (the “Agreement”) is made as of July 20, 2018 by EVO
TRANSPORTATION & ENERGY SERVICES, INC., a Delaware corporation (the “Debtor”) in
favor of Dan Thompson II LLC and each other Investor (as defined below) that may
become party to the Note Purchase Agreement (as defined below) from time to
time, as Secured Parties (as defined below).

 

Pursuant to a Secured Convertible Promissory Note Purchase Agreement (together
with all amendments, modifications and restatements of such agreement, the “Note
Purchase Agreement”) of even date herewith between the Debtor and Dan Thompson
II LLC, as an investor, and each of the other investors party thereto from time
to time (collectively, the “Investors”), the Investors have agreed to make
advances to the Borrower.

 

As a condition to extending credit under the Note Purchase Agreement, the
Investors have required the execution and delivery of this Agreement by the
Debtor.

 

ACCORDINGLY, in consideration of the mutual covenants contained in the Note
Purchase Agreement and herein, the parties hereby agree as follows:

 

1. Definitions.

 

(a) Terms defined in Note Purchase Agreement. All terms defined in the Note
Purchase Agreement that are not otherwise defined herein shall have the meanings
given them in the Note Purchase Agreement.

 

(b) Terms defined in UCC. The following terms, when used herein (whether or not
capitalized), shall have the meanings given them in the UCC (and, in the case of
any term defined in Article 9 of the UCC and in another Article of the UCC, the
definition thereof in Article 9 of the UCC shall control), except that (i) for
purposes of this Agreement, the meaning of such terms will not be limited by
reason of any limitation on the scope of the UCC, whether under Section 9-109 of
the UCC, by reason of federal preemption or otherwise, and (ii) to the extent
the definition of any category or type of Collateral is expanded by any
amendment, modification or revision to the UCC, such expanded definition will
apply automatically as of the date of such amendment, modification or revision:

 

“Account”

“Chattel paper”



“Commercial tort claim”



“Deposit account”



“Document”



“Equipment”



“Farm products”



“General intangible”



“Instrument”



“Inventory”



“Investment property”



“Letter-of-credit right”



“Letter of credit”



“Money”



“Payment intangible”

 

(c) Other Definitions. The following terms have the meanings set forth below:

 

“Collateral” means all right, title and interest of the Debtor in and to
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
equipment, farm products, fixtures, general intangibles (including the Debtor’s
Equity Interests), goods, instruments, inventory, investment property,
letter-of-credit rights, letters of credit, securities, any other contract
rights or rights to the payment of money and money, whether now owned or
hereafter acquired.

 



 

 

 

“Copyright” means each copyright included in the Collateral.

 

“Equity Interest” means all of the shares of capital stock of (or other
ownership or profit interests in), all of the warrants, options or other rights
for the purchase or acquisition of shares of capital stock (or other ownership
or profit interests in), all of the securities convertible into or exchangeable
for shares of capital stock (or other ownership or profit interests in) or
warrants, rights or options for the purchase or acquisition of such shares (or
such other interests), and all of the other ownership or profit interests
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

 

“Event of Default” has the meaning assigned to such term in the Notes.

 

“Intellectual Property Rights” means all actual or prospective rights arising in
connection with any intellectual property or other proprietary rights, including
all rights arising in connection with copyrights, patents, service marks, trade
dress, trade secrets, trademarks, trade names or mask works.

 

“Issuer” means any person the Equity Interests of which is included in the
Collateral.

 

“LLC” means any limited liability company in which the Debtor now owns or
hereafter acquires a LLC Interest.

 

“LLC Interest” means any membership interest in a limited liability company now
owned or hereafter acquired by the Debtor.

 

“Obligations” means all obligations of the Borrower under the Note Purchase
Agreement and each of the other Transaction Documents, including without
limitation each of the Notes and the Warrants.

 

“Patent” means each patent or application for patent included in the Collateral.

 

“Permitted Liens” means all liens (a) granted under that certain Second Amended
and Restated Security Agreement by Titan CNG LLC, Titan El Toro LLC, Titan
Diamond Bar LLC, Titan Blaine LLC, and the Company, (b) granted in connection
with that certain Agreement and Plan of Securities Exchange, dated January 11,
2017, by and among EVO CNG, LLC, Environmental Alternative Fuels, LLC, Danny R.
Cuzick, Damon R. Cuzick, Theril H. Lund, Thomas J. Kiley and the Company and the
transactions contemplated thereby, and (c) granted in connection with that
certain Equity Purchase Agreement dated June 1, 2018 between the Company and
Billy (Trey) Peck Jr. and the transactions contemplated thereby.

 

“Receivable” means any account, chattel paper, instrument, payment intangible or
other right to payment arising out of the provision of goods or services by the
Debtor.

 

“Related Voting Rights” means any and all voting rights related to or arising
out of any Equity Interest constituting Collateral.

 

“Security Interest” means the security interest granted hereunder.

 

“Secured Parties” means the Investors and the other persons the Obligations are
owing to which are or are purported to be secured by the Collateral under the
terms of this Agreement.

 

“Trademark” means each trademark, service mark, collective membership mark, and
registration or application for registration of any trademark, service mark or
collective membership mark, included in the Collateral, together with the
goodwill associated therewith.

 

“UCC” means the Uniform Commercial Code as adopted in the State of Arizona

 



 -2- 

 

 

2. Security Interest. The Debtor hereby grants the Secured Parties a security
interest in the Collateral to secure the payment and performance of the
Obligations.

 

3. Representations, Warranties and Agreements. The Debtor hereby represents,
warrants and agrees as follows:

 

(a) Title. The Debtor (i) has absolute title to each item of Collateral in
existence on the date hereof, free and clear of all Liens other than Permitted
Liens, (ii) will have, at the time the Debtor acquires any rights in Collateral
hereafter arising, absolute title to each such item of Collateral free and clear
of all Liens other than Permitted Liens, (iii) will keep all Collateral free and
clear of all Liens other than Permitted Liens, and (iv) will defend the
Collateral against all claims or demands (other than claims and demands based on
Permitted Liens) of all persons other than the Secured Parties. The Debtor will
not sell or otherwise dispose of the Collateral or any interest therein without
the prior written consent of the Secured Parties, except that, until the
occurrence of an Event of Default and the revocation by the Secured Parties of
the Debtor’ right to do so, the Debtor may sell any inventory constituting
Collateral to buyers in the ordinary course of business.

 

(b) Legal Name; Jurisdiction; Chief Executive Office; Organizational
Identification Number. Exhibit A hereto sets forth the Debtor’s correct legal
name, jurisdiction of organization, chief executive office, organizational
identification number issued by the jurisdiction of organization, and federal
employer identification number. The Debtor has only one state of incorporation
or organization. The Debtor will not change its name, jurisdiction of
organization or chief executive office without prior written notice to the
Secured Parties.

 

(c) Fixtures. The Debtor will not permit any tangible Collateral to become part
of or to be affixed to any real property without first assuring to the
reasonable satisfaction of the Secured Parties that the Security Interest will
be prior and senior to any Lien then held or thereafter acquired by any
mortgagee of such real property or the owner or purchaser of any interest
therein.

 

(d) Receivables. Each Receivable is (or will be when arising or issued) the
valid, genuine and legally enforceable obligation, subject to no defense, setoff
or counterclaim (other than those arising in the ordinary course of business),
of the account debtor or other obligor named therein or in the Debtor’s records
pertaining thereto as being obligated to pay such obligation. The Debtor will
not agree to any material modification or amendment of, or agree to any
forbearance, release or cancellation of, any such obligation without the Secured
Parties’ prior written consent, and will not subordinate any such right to
payment to claims of other creditors of such account debtor or other obligor.

 

(e) Evidences of Collateral. The Debtor will (i) promptly (upon receipt) deliver
to the Secured Parties all certificates or instruments representing or
constituting Collateral, if any, and (ii) duly endorse, in blank, each and every
certificate or instrument constituting Collateral, if any, by signing on said
certificate or instrument or by signing a separate document of assignment or
transfer, as required by the Secured Parties. Prior to any of the foregoing
deliveries, the Debtor shall hold all such certificates or instruments, if any,
in trust for the benefit of the Secured Parties.

 

(f) Miscellaneous Covenants. The Debtor will:

 

(i)Keep all tangible Collateral in good repair, working order and condition,
normal depreciation excepted, and will, from time to time, replace any worn,
broken or defective parts thereof.

 

(ii)Promptly pay all Taxes levied or assessed upon or against any Collateral or
upon or against the creation, perfection or continuance of the Security
Interest, except Taxes (i) that are being contested in good faith by appropriate
proceedings and for which the Debtor has set aside on its books adequate
reserves in accordance with GAAP or (ii) which could not, individually or in the
aggregate, have a material adverse effect.

 



 -3- 

 

 

(iii)At all reasonable times, permit the Secured Parties, or the representatives
of the Secured Parties, to examine or inspect any Collateral, wherever located,
and to examine, inspect and copy the Debtor’ books and records pertaining to the
Collateral and their business and financial condition and to send and discuss
with account debtors and other obligors requests for verifications of amounts
owed to the Debtor.

 

(iv)Keep accurate and complete records pertaining to the Collateral and
pertaining to the Debtor’s business and financial condition and submit to the
Secured Parties such periodic reports concerning the Collateral and the Debtor’s
business and financial condition as the Secured Parties may from time to time
reasonably request.

 

(v)Promptly notify the Secured Parties of any loss of or material damage to any
Collateral or of any adverse change, known to the Debtor, in the prospect of
payment of any sums due on or under any Receivable.

 

(vi)At all times keep all tangible Collateral insured against risks of fire
(including so-called extended coverage), theft, collision (in case of Collateral
consisting of motor vehicles) and such other risks and in such amounts as the
Secured Parties may reasonably request, with any loss payable to the Secured
Parties to the extent of its interest.

 

(vii)Not permit any tangible Collateral to be located in any jurisdiction in
which a financing statement covering such Collateral is required to be, but has
not in fact been, filed in order to perfect the Security Interest or in which
any other action is required to be, but has not in fact been, taken in order to
perfect the Security Interest.

 

(viii)If any Collateral consists of a motor vehicle, at the request of the
Secured Parties, execute such documents as may be required to have the Security
Interest properly noted on a certificate of title and, if Collateral consists of
investment property, execute any control or transfer agreement which Secured
Parties may reasonably require to obtain control over such investment property.

 

(ix)Pay when due or reimburse the Secured Parties on demand for all costs of
collection of any of the Obligations and all other out-of-pocket expenses
(including in each case all reasonable attorneys’ fees) incurred by the Secured
Parties in connection with the creation, perfection, satisfaction, protection,
defense or enforcement of the Security Interest or the creation, continuance,
protection, defense or enforcement of this Agreement or any or all of the
Obligations, including expenses incurred in any litigation or bankruptcy or
insolvency proceedings.

 

(x)Execute, deliver or endorse any and all assignments, security agreements,
control agreements and other agreements and writings (including but not limited
to copyright, patent and trademark security agreements) that the Secured Parties
may at any time reasonably request in order to secure, continue, protect,
perfect or enforce the Security Interest and the Secured Parties’ rights under
this Agreement.

 

(xi)Not use or keep any Collateral, or permit it to be used or kept, for any
unlawful purpose or in violation of any federal, state or local law, statute or
ordinance.

 

(xii)Not amend or terminate any financing statement naming the Secured Parties
(on behalf of the Secured Parties) as secured party except upon written prior
authorization of the Secured Parties.

 



 -4- 

 

 

4. Secured Parties’ Right to Take Action. If the Debtor at any time fails to
perform or observe any agreement contained in this Agreement, and if such
failure continues for a period of ten calendar days after the Secured Parties
give the Debtor written notice thereof (or, in the case of the agreements
contained in clauses (vi) and (viii) of Section 3(f), for a period of three
calendar days after Secured Parties give the Debtor written thereof), the
Secured Parties may (but need not) perform or observe such agreement on behalf
and in the name, place and stead of the Debtor (or, at the Secured Parties’
option, in the Secured Parties’ own name) and may (but need not) take any and
all other actions which the Secured Parties may reasonably deem necessary to
cure or correct such failure (including, without limitation the payment of
Taxes, the satisfaction of Liens, the performance of obligations under contracts
or agreements with account debtors or other obligors, the procurement and
maintenance of insurance, the execution of financing statements, the endorsement
of instruments, and the procurement of repairs, transportation or insurance);
and, except to the extent that the effect of such payment would be to render any
loan or forbearance of money usurious or otherwise illegal under any applicable
law, the Debtor shall thereupon pay the Secured Parties on demand the amount of
all moneys expended and all costs and expenses (including reasonable attorneys’
fees) incurred by the Secured Parties in connection with or as a result of the
Secured Parties’ performing or observing such agreements or taking such actions,
together with interest thereon from the date expended or incurred by the Secured
Parties at the highest rate then applicable to any of the Obligations. To
facilitate the performance or observance by the Secured Parties of such
agreements of the Debtor, the Debtor hereby irrevocably appoints (which
appointment is coupled with an interest) the Secured Parties, or its delegate,
as the attorney-in-fact of that Debtor with the right (but not the duty) from
time to time to create, prepare, complete, execute, deliver, endorse or file, in
the name and on behalf of that Debtor, any and all instruments, documents,
financing statements, applications for insurance and other agreements and
writings required to be obtained, executed, delivered or endorsed by the Debtor
under this Section 4 and Section 6.

 

5. Financing Statements. The Secured Parties may (and the Debtor hereby
authorizes the Secured Parties to) execute and file such financing statements
and other documents as the Secured Parties may at any time deem appropriate to
perfect the Security Interest. Without limiting the generality of the foregoing,
the Debtor authorizes the Secured Parties to file financing statements
designating the collateral as “all personal property” or “all assets” of that
Debtor, and authorizes, ratifies and approves any financing statement filed by
the Secured Parties on or prior to the date of this Agreement.

 

6. Secured Party Appointed Attorney-in-Fact. The Debtor hereby appoints the
Secured Parties the Debtor’s attorney-in-fact, with full authority in the place
and stead of the Debtor and in the name of the Debtor or otherwise, from time to
time during the continuance of an Event of Default in the Secured Party’s
discretion to take any action and to execute any instrument which the Secured
Party may deem necessary or advisable to accomplish the purposes of this
Agreement (but the Secured Party shall not be obligated to and shall have no
liability to the Debtor or any third party for failure to do so or take action).
This appointment, being coupled with an interest, shall be irrevocable. The
Debtor hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof.

 

7. Remedies upon Event of Default. Upon the occurrence and during the
continuance of an Event of Default, the Secured Parties may exercise any one or
more of the following rights and remedies: (a) declare all unmatured Obligations
to be immediately due and payable, and the same shall thereupon be immediately
due and payable, without presentment or other notice or demand; (b) exercise and
enforce any or all rights and remedies available upon default to a secured party
under the UCC, including but not limited to the right to take possession of any
Collateral, proceeding without judicial process or by judicial process (without
a prior hearing or notice thereof, which the Debtor hereby expressly waives),
and the right to sell, lease, license or otherwise dispose of any or all of the
Collateral, and in connection therewith, the Secured Parties may require the
Debtor to make the Collateral available to the Secured Parties at a place to be
designated by the Secured Parties which is reasonably convenient to all
applicable parties, and if notice to the Debtor of any intended disposition of
Collateral or any other intended action is required by law in a particular
instance, such notice shall be deemed commercially reasonable if given (in the
manner specified in Section 9) at least 10 calendar days prior to the date of
intended disposition or other action; (c) enforce the Trademarks, Patents and
Copyrights; (d) exercise all Related Voting Rights; and (e) exercise or enforce
any or all other rights or remedies available to the Secured Parties by law or
agreement against the Collateral, against the Debtor or against any other person
or property. The Secured Parties is hereby granted a nonexclusive, worldwide and
royalty-free license, with the right to grant sublicenses, to all Intellectual
Property Rights of the Debtor that the Secured Parties deems necessary or
appropriate to the disposition of any Collateral; provided, however, that the
Secured Parties shall not exercise such license or right prior to the occurrence
and during the continuance of an Event of Default.

 



 -5- 

 

 

8. Other Personal Property. Unless at the time the Secured Parties takes
possession of any tangible Collateral, or within 7 days thereafter, the Debtor
give written notice to the Secured Parties of the existence of any goods, papers
or other property of the Debtor, not affixed to or constituting a part of such
Collateral, but which are located or found upon or within such Collateral,
describing such property, the Secured Parties shall not be responsible or liable
to the Debtor for any action taken or omitted by or on behalf of the Secured
Parties with respect to such property without actual knowledge of the existence
of any such property or without actual knowledge that it was located or to be
found upon or within such Collateral.

 

9.  Notices. All notices and other communications hereunder shall be in writing
and shall be delivered, and deemed delivered, in accordance with the Note
Purchase Agreement.

 

10. Requests for Accounting. All requests under Section 9-210 of the UCC
(i) shall be made in a writing signed by an authorized person, (ii) shall be
personally delivered, sent by registered or certified mail, return receipt
requested, or by overnight courier of national reputation, (iii) shall be deemed
to be sent when received by the Secured Parties, and (iv) shall otherwise comply
with the requirements of Section 9-210 of the UCC. The Debtor request that the
Secured Parties respond to all such requests which on their face appear to come
from an authorized individual and release the Secured Parties from any liability
for so responding. The Debtor shall pay Secured Parties the maximum amount
allowed by law for responding to such requests.

 

11. Secured Parties’ Obligations.

 

(a) The Secured Parties may exercise or refrain from exercising any rights
(including making demands and giving notices) and take or refrain from taking
any action (including the release or substitution of the Collateral), in
accordance with this Agreement and the Note Purchase Agreement. The Secured
Parties may employ agents and attorneys-in-fact in connection herewith and shall
not be liable for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it in good faith. The Secured Parties may resign
and a successor Secured Party may be appointed in the manner provided in the
Note Purchase Agreement.

 

(b) The Secured Parties’ duty of care with respect to Collateral in its
possession (as imposed by law) shall be deemed fulfilled if the Secured Parties
exercise reasonable care in physically safekeeping such Collateral or, in the
case of Collateral in the custody or possession of a bailee or other third
person, exercise reasonable care in the selection of the bailee or other third
person, and the Secured Parties need not otherwise preserve, protect, insure or
care for any Collateral. The Secured Parties shall not be obligated to preserve
any rights the Debtor may have against prior parties, to realize on the
Collateral at all or in any particular manner or order, or to apply any cash
proceeds of Collateral in any particular order of application. To the extent
that applicable law imposes duties on the Secured Parties to exercise remedies
in a commercially reasonable manner, the Debtor acknowledges and agrees that it
would be commercially reasonable for the Secured Parties (i) to fail to incur
expenses deemed significant by the Secured Parties to prepare Collateral for
disposition or otherwise to transform raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against any
account debtor or other obligor or to remove Liens on or any adverse claims
against Collateral, (iv) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (v) to dispose of assets in wholesale rather than
retail markets, or (vi) to disclaim disposition warranties, such as title,
possession or quiet enjoyment. The Debtor acknowledges that this Section 11 is
intended to provide non-exhaustive indications of actions or omissions by the
Secured Parties that would be commercially reasonable in the Secured Parties’
exercise of remedies against the Collateral, and that other actions or omissions
by the Secured Parties shall not be deemed commercially unreasonable solely on
account of not being indicated in this Section 11. Nothing contained in this
Section 11 shall be construed to grant any rights to the Debtor or to impose any
duties on the Secured Parties that would not have been granted or imposed by
this Security Agreement or by applicable law in the absence of this Section 11.
The Secured Parties shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder.

 



 -6- 

 

 

12. Waiver; Cumulative Remedies. This Agreement can be waived, modified,
amended, terminated or discharged, and the Security Interest can be released,
only explicitly in a writing signed by the Secured Parties. A waiver signed by
the Secured Parties shall be effective only in the specific instance and for the
specific purpose given. Mere delay or failure to act shall not preclude the
exercise or enforcement of any of the Secured Parties’ rights or remedies. All
rights and remedies of the Secured Parties shall be cumulative and may be
exercised singularly or concurrently, at the Secured Parties’ option, and the
exercise or enforcement of any one such right or remedy shall neither be a
condition to nor bar the exercise or enforcement of any other.

 

13. Binding Effect. This Agreement has been duly and validly authorized by all
necessary action of the Debtor. This Agreement shall be binding upon and inure
to the benefit of the Debtor and the Secured Parties and their respective
successors and assigns and shall take effect when signed by the Debtor and
delivered to the Secured Parties. The Debtor waives notice of the Secured
Parties’ acceptance hereof.

 

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Arizona without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Arizona or any other jurisdiction) that would require or permit the application
of the laws of any other jurisdiction.

 

15. Consent to Jurisdiction. ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR BASED UPON THIS AGREEMENT MAY BE INSTITUTED ONLY IN THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF ARIZONA IN EACH CASE
LOCATED IN THE COUNTY OF MARICOPA, AND EACH PARTY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF, AND SOLE VENUE IN, SUCH COURTS IN ANY SUCH SUIT,
ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY
MAIL TO SUCH PARTY’S ADDRESS SET FORTH IN THE PURCHASE AGREEMENT SHALL BE
EFFECTIVE SERVICE OF PROCESS FOR ANY LEGAL SUIT, ACTION OR ANY PROCEEDING
BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY
OBJECTION TO THE LAYING OF VENUE OF ANY LEGAL SUIT, ACTION OR ANY PROCEEDING IN
SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH
COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM. Each of the Borrower and each Secured
Party consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address set forth in the Purchase
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing in this Section 15 shall affect
or limit any right to serve process in any other manner permitted by law.

 

16. Waiver of Jury Trial. Each party hereto hereby waives, to the fullest extent
permitted by applicable Requirements of Law, any right it may have to a trial by
jury in any legal proceeding directly or indirectly arising out of or relating
to this Agreement, any other Transaction Document or the transactions
contemplated hereby (whether based on contract, tort or any other theory). Each
party hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement by, among other things, the mutual waivers and
certifications in this Section.

 

17. Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

18. Survival. All covenants, agreements, representations and warranties made by
the Borrower or any other Debtor in the Transaction Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Transaction Document shall be considered to have
been relied upon by the Secured Parties and the other Secured Parties and shall
survive the execution and delivery of the Transaction Documents and the making
of any Loans, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that the Secured Parties may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid. The
provisions of Sections 12, 13, 14, 15, 16, 17, 18, and 19 shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, or the termination
of this Agreement or any provision hereof.

 

19. Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Transaction
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when it shall have been executed by the Debtor
and the Secured Parties. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic transmission (i.e. a “pdf” or
“tif” document) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Signature pages follow

 -7- 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

  DEBTOR:       EVO TRANSPORTATION & ENERGY SERVICES, INC.         By

/s/ John P. Yeros

   

Name: John P. Yeros

    Title: Chief Executive Officer

 

  SECURED PARTY:       DAN THOMPSON II LLC        

By

/s/ Dan Thompson    

Name: Dan Thompson

    Title: President

 



Signature Page to Security Agreement

 

 

 

Exhibit A

 

Debtor Information

 

Legal Name  Jurisdiction of Organization  Chief Executive Office  Organizational
Identification Number  Federal Employer Identification Number EVO Transportation
& Energy Services, Inc.  Delaware  8285 West Lake Pleasant Parkway
Peoria, AZ 85382
  4888415  37-1615850

 

 

 

 

 

